DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-2 in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that (1) Alloy Nos 5, 7-9, and 12-13 in Table 1 of Takeda contain compositions that are in the range of the instantly claimed composition range, with examples using these alloys disclosed in Table 2 of Takeda, specifically examples A1-A10, A13-A14, and B5-B7, wherein Table 2 shows that none of these examples meet the processing of the instant application and so would not have the instantly claimed properties, (2) none of the examples of Takeda listed above use batch annealing which is required to produce the instantly claimed properties.  This is not found persuasive because (1) regarding the arguments against specific examples of Takeda, the examiner notes that specific examples do not teach against the broader disclosure of Takeda which was used for the restriction, wherein the broad disclosure teaches a manufacturing method that overlaps with the instantly claimed manufacturing method as discussed in the restriction and further below, (2) including batch annealing [0063, Takeda].  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments".  See MPEP §2123 (II).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/13/2022.
Information Disclosure Statement
The examiner notes that foreign patent document “H9-199088” was not considered because a patent by this number does not appear.  The examiner notes that a document with the number “H09-199088” is attached with the IDS.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation “Aluminum alloy sheet for battery lid use” should be changed to “An aluminum alloy sheet for battery use”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the recitation “wherein an average grain size of the recrystallized grains of the recrystallized structure” should be changed to “wherein an average grain size of recrystallized grains of the recrystallized structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0189524 A1) herein Takeda.
Regarding claims 1-2, Takeda teaches an aluminum alloy sheet used for components of housings and transport equipment [0001, Takeda], the examiner submits that a battery is a type of housing and a battery lid is a component, wherein the sheet comprises a composition shown below in Table 1, which the examiner notes overlaps with the instantly claimed composition.  The examiner notes that vanadium is not specified, the examiner submits that one of ordinary skill in the art would treat vanadium as either absent or as an impurity, Takeda teaches that impurities each have a content of 0.05% mass or less [0030, Takeda].  The examiner notes that the limitation of Fe/Mn merely further limits the content of the iron and manganese which still overlaps with the overlapping compositions of the instant application and Takeda.  The examiner notes that the overlap of the aluminum sheet compositions of Takeda and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner alternatively notes that the recitation of “for battery lid use for forming an integrated explosion-proof valve” is an instance of intended use that does not add any distinct definition of any of the claimed invention’s limitations and so is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02(II) and 2144.07.
Table 1

Instant claim 1, mass%
Takeda, mass % [0007]
Fe
1.05-1.50
1.00-2.20 [0020]
Mn
0.15-0.70
0.10-1.00 [0022]
Ti
0.002-0.08
0.005-0.100 [0026]
B
Less than 0.03
0.05 or less [0026]
Si
Less than 0.40
0.10 or less [0028]
Cu
Less than 0.03
0.01-0.20 [0024]
Mg
Less than 0.05
0.10 or less [0028]
V
Less than 0.03
Not specified (i.e. absent)
Al and impurities
Balance 
Balance


Regarding claims 1-2, Takeda does not specify the having a conductivity of 53.0% IACS or more, an elongation of 40% or more, a recrystallized structure with an average grain size of 15-30 µm, (TS95-TS70) of less than -1 MPa, or a value of elongation after cold rolling by a reduction of 90% of 5.0% or more, however the examiner submits that these properties would naturally flow from aluminum processed by the method taught by Takeda.  Takeda teaches an overlapping aluminum sheet composition with the instant application as discussed above and further teaches a manufacturing method with overlapping processing steps with the instant application as shown below in Table 2, which the examiner submits would result in overlapping grain sizes, mechanical properties, and conductivity.  See MPEP 2112.01(I).
Table 2

Instant application
Takeda
Slab casting
Semi-continuous [0044]
Semi-continuous [0049]
Homogenization temp
520-620°C [0045]
380-620°C [0052]
Homogenization time
1 hour or more [0045]
1-24 hours [0052]
Hot rolling start temp
420-520 [0046]
250-430 [0055]
Cold rolling final reduction
50-90% [0049]
50-97% [0059]
Final annealing type
Batch treatment [0048]
Batch system [0063]
Final annealing temp
300-450°C [0048]
380-550 [0063]
Final annealing time
1 hour or more [0048]
1-24 hours [0063]


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/619,024 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the references claim aluminum alloy sheets for battery lid use with overlapping composition, the same IACS conductivities, the same elongation values, recrystallized structures with the same grain sizes and undergo the same manufacturing processes.  The examiner notes that although the applications each claim properties that the other application does not, these claimed properties are do not exclude the sheet of the other application and furthermore would be expected to naturally flow by one of ordinary skill in the art because the sheets have overlapping compositions and undergo the same manufacturing processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/619,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim aluminum alloy sheets for battery lid use with overlapping composition, the same IACS conductivities, the same elongation values, recrystallized structures with the same grain sizes, the same elongation value after cold rolling reduction of 90%, and undergo the same manufacturing processes.  The examiner notes that although the applications each claim properties that the other application does not, these claimed properties are do not exclude the sheet of the other application and furthermore would be expected to naturally flow by one of ordinary skill in the art because the sheets have overlapping compositions and undergo the same manufacturing processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/619,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim aluminum alloy sheets for battery lid use with overlapping composition, the same IACS conductivities, the same elongation values, recrystallized structures with the same grain sizes and undergo the same manufacturing processes.  The examiner notes that although the applications each claim properties that the other application does not, these claimed properties are do not exclude the sheet of the other application and furthermore would be expected to naturally flow by one of ordinary skill in the art because the sheets have overlapping compositions and undergo the same manufacturing processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/644,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim aluminum alloy sheets for battery lid use with overlapping composition, the same elongation values, the same elongation value after cold rolling reduction of 90%, recrystallized structures with the same grain sizes and undergo the same manufacturing processes.  The examiner notes that although the applications each claim properties that the other application does not, these claimed properties are do not exclude the sheet of the other application and furthermore would be expected to naturally flow by one of ordinary skill in the art because the sheets have overlapping compositions and undergo the same manufacturing processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/644,645 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the references claim aluminum alloy sheets for battery lid use with overlapping composition, the same elongation values, the same elongation value after cold rolling reduction of 90%, the same (T95-T70) values, recrystallized structures with the same grain sizes and undergo the same manufacturing processes.  The examiner notes that although the applications each claim properties that the other application does not, these claimed properties are do not exclude the sheet of the other application and furthermore would be expected to naturally flow by one of ordinary skill in the art because the sheets have overlapping compositions and undergo the same manufacturing processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/644,861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the references claim aluminum alloy sheets for battery lid use with overlapping composition, the same elongation values, recrystallized structures with overlapping grain sizes and undergo the same manufacturing processes.  The examiner notes that although the applications each claim properties that the other application does not, these claimed properties are do not exclude the sheet of the other application and furthermore would be expected to naturally flow by one of ordinary skill in the art because the sheets have overlapping compositions and undergo the same manufacturing processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/644,880 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the references claim aluminum alloy sheets for battery lid use with overlapping composition, the same IACS conductivities, the same elongation values, the same elongation value after cold rolling reduction of 90%, recrystallized structures with overlapping grain sizes and undergo the same manufacturing processes.  The examiner notes that although the applications each claim properties that the other application does not, these claimed properties are do not exclude the sheet of the other application and furthermore would be expected to naturally flow by one of ordinary skill in the art because the sheets have overlapping compositions and undergo the same manufacturing processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734